DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 13-19 and 21-22 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive. Therefore, the 112 rejections of record have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C 112.  
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered but are not persuasive. The arguments are directed towards the amended claim language and are therefore addressed in the rejections below.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites the limitation “A compact horizontal pressurized water nuclear reactor.” The phrase a “compact horizontal pressurized water nuclear reactor” is not supported by the instant disclosure and is therefore new matter. The specification discloses a “compact nuclear reactor, particularly pressurized water reactor, with horizontal steam generators and pressurizer” (see [0029]). As shown in Fig. 7, the compact PWR contains horizontal steam generators and a horizontal pressurizer. However, the nuclear reactor pressure vessel is not horizontal. Applicant’s arguments do not indicate where the newly added limitation is discussed in the specification as filed.
Additionally, newly amended claim 1 recites the limitation “wherein the reactor pressure vessel and the connected curved heads of said other pressure vessels are in a same reactor coolant pressure boundary at the pressure of a hot leg stabilized by a pressurizer.” The phrase “at the pressure of a hot leg stabilized by a pressurizer” is not supported by the instant disclosure and is therefore new matter. The specification as filed does not contain the phrases “stabilized by a pressurizer” and there is no discussion of different pressures associated with the pressure boundary in the disclosed system. Additionally, the specification as filed does not provide support for a hot leg of a pressurizer. Applicant’s arguments do not indicate where the newly added limitation is discussed in the specification as filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at the pressure of a hot leg stabilized by a pressurizer” which is unclear and indefinite due to a lack of antecedent basis. The claim does not positively recite any pressure for the reactor pressure vessel or other pressure vessels. As recited in claim 1, the reactor pressure vessel and the connected curved heads of said other pressure vessels are in the same reactor primary coolant pressure boundary. The claim, however, does not positively recite any structural relationship between the plurality of curved heads of said other pressure vessels connected to said reactor pressure vessel and a pressurizer. Moreover, the claim recites the other pressure vessels and the reactor pressure are connected by single connection. The claim does not recite a hot leg and a cold leg. Therefore, it is unclear how the reactor primary coolant pressure boundary of the plurality of said other pressure vessels connected to said reactor pressure vessel are at the pressure of a hot leg stabilized by a pressurizer. It is further unclear as to whether claim 1 requires the presence of a hot leg and a pressurizer and, if so, how those elements are structurally associated with the other structure positively recited.
Claim 3 recites “wherein one of said curved pressure vessel heads with said horizontal central axes is part of a horizontal pressurizer” which is unclear. Claim 1 recites “a pressurizer” and it is unclear whether “part of a horizontal pressurizer” is referring to “a pressurizer” of claim 1 or is introducing a new pressurizer. If the latter, the instant disclosure does not support a compact horizontal pressurized water nuclear reactor comprising two separate pressurizes, i.e., a pressurizer and a horizontal pressurizer.
Claim 3 recites the limitation “that connects the primary coolant to a lower distribution plate” which renders the claim indefinite. The structural meaning of this limitation is unclear. How can a panel connect coolant to a distribution plate?
Claim 3 recites the limitation “the primary coolant.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a same reactor coolant pressure boundary” but does not positively recite a primary coolant. 
Any claim not specifically rejected above is also rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1, 2, 3, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable by Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677 and further in view of Esleeck US 3212565.
Regarding claim 1, Ingremeau discloses a compact horizontal pressurized water nuclear reactor (Fig. 3) comprising a reactor pressure vessel (21) connected with a plurality of curved heads (steam generators 22-25 have curved heads) of other pressure vessels (22-25) with horizontal central axes (see Fig. 3) by a single connection between a respective nozzle of the reactor pressure vessel with a respective nozzle of each of said plurality of curved heads of said other pressure vessels ([0073] and Fig. 4). Ingremeau does not disclose wherein the reactor pressure vessel and the connected curved heads of said other pressure vessels are in a same reactor primary coolant pressure boundary. 
Matsuoka, however, teaches a nuclear reactor having a horizontal steam generator, wherein the reactor pressure vessel (Fig. 1: 1) is connected with a curved head (13) of the steam generator (10) and wherein the reactor pressure vessel and the connected curved head of the steam generator are in a same reactor primary coolant pressure boundary (Fig. 4 and col 3 ln 15-22). It would have been obvious to one of ordinary skill in the art to modify the steam generator of Ingremeau with the steam generator in the same reactor primary coolant pressure boundary of Matsuoka for the predictable advantage of improving the cooling effect of the nuclear core by promoting the natural circulation (col 4 ln 38-40). Ingremeau as modified by Matsuoka teaches wherein the reactor pressure vessel and the connected curved heads of said other pressure vessels are in a same reactor primary coolant pressure boundary but not at the pressure of a hot leg stabilized by a pressurizer. 
Elseeck teaches a nuclear reactor having a pressurizer (Fig. 1: 10) that is in fluid communication with a reactor coolant pressure boundary at the pressure of a hot leg stabilized by a pressurizer (col 1 ln 51-62). The combination of the steam generators of Ingremeau as modified by the same reactor primary coolant pressure boundary of Matsuoka and the pressurizer of Elseeck would have produced a system wherein the reactor pressure vessel and the connected curved heads of said other pressure vessels are in a same reactor primary coolant pressure boundary at the pressure of a hot leg stabilized by a pressurizer. It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Ingremeau-Matsuoka system with the pressurizer of Elseeck for the predictable advantage of maintaining the temperature of the primary coolant above the saturation temperature to avoid boiling in the reactor core and/or to reduce the system pressure should the system pressure rise above a predetermined maximum (col 2 ln 9-19). 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Ingremeau further discloses wherein at least one of said other pressure vessels with a curved head with said horizontal central axes is a steam generator ([0036] and [0072]), in which primary coolant enters and leaves the reactor pressure vessel ([0073]) by internal flow dividers (Fig. 4: 35/36) in a respective connection nozzle (26-29) that separates inlet and outlet primary coolant streams (Fig. 4 and [0081]). In this embodiment of Ingremeau, the reactor coolant pumps (30-33) are connected to the steam generators.  However, in another embodiment of Ingremeau, reactor coolant pumps (Fig. 1: 7/8) are directly connected to an upper side of the reactor pressure vessel (7/8 are connected to 2), each pump by a single nozzle (connection line between 7/8 and 2) that connects the respective reactor coolant pump to a respective side connection vessel (unlabeled side connection on 2). Accordingly, one of ordinary skill in the art at the time of the invention would have found the RCP arrangement of Fig. 1 an obvious modification of the RCP arrangement of Fig. 3. 
Although Ingremeau does not explicitly disclose an internal flow divider that separates the primary coolant that enters and leaves the reactor pressure vessel without mixing, Ingremeau illustrates only one connection between the RCP and the RPV, so it stands to reason that a similar coolant flow path as is illustrated in Fig. 2 for SG/RPV connection (see [0006]) is employed for the RCP/RPV connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply the connection, as shown in Fig. 2, to the reactor coolant pumps 7, 8 with the same coolant path for the predictable advantages of flow circulation and minimizing installation bulk structural issues ([0010]).
Regarding claim 3 the above-described combination teaches all the elements of the parent claim. Ingremeau discloses a horizontal pressure vessel with said horizontal central axes (see Fig. 1) but does not disclose a pressurizer.  
Esleeck teaches a pressurizer (Fig. 1: 10) in which primary coolant enters and leaves by a central channel in a respective nozzle connection (29), with a watertight descending thermal insulation panel (12, 46, 48; col 4 ln 19-23) that connects the primary coolant (col 3 ln 67-73; col 4 ln 19-20) to a lower distribution plate (28).  It would have been obvious to one of ordinary skill in the art to modify the horizontal pressure vessel of Ingremeau with the pressurizer of Esleeck for the predictable advantage of protecting “the pressure vessel walls, internals, and heaters from thermal shock as a result of contact with incoming cooler fluid thus providing increased reliability and safety during either type of system transient” (col 4 ln 19-23). Such a modification also provides the predictable advantage of maintaining the temperature of the primary coolant above the saturation temperature to avoid boiling in the reactor core and/or reducing the system pressure should the system pressure rise above a predetermined maximum (col 2 ln 9-19). 
Ingremeau discloses curved pressure vessel heads with single divided conduits between its reactor pressure vessel and auxiliary vessels. Accordingly, one would be motivated to apply the connection of Ingremeau between the pressurizer of Esleeck and the reactor pressure vessel of Ingremeau for the advantages of reducing the size of the reactor structure and facilitating natural convection in the reactor coolant (Ingremeau [0010)).
Regarding claim 22, the above-described combination teaches all the elements of the parent claim. In this embodiment of Ingremeau, the reactor coolant pumps (30-33) are connected to the steam generators.  However, in another embodiment of Ingremeau, reactor coolant pumps (Fig. 1: 7/8) are directly connected to an upper side of the reactor pressure vessel (7/8 are connected to 2), each pump by a single nozzle (connection line between 7/8 and 2) that connects the respective reactor coolant pump to a respective side connection vessel (unlabeled side connection on 2). Accordingly, one of ordinary skill in the art at the time of the invention would have found the RCP arrangement of Fig. 1 an obvious modification of the RCP arrangement of Fig. 3. 
Although Ingremeau does not explicitly disclose an internal flow divider that separates the primary coolant that enters and leaves the reactor pressure vessel without mixing, Ingremeau illustrates only one connection between the RCP and the RPV, so it stands to reason that a similar coolant flow path as is illustrated in Fig. 2 for SG/RPV connection (see [0006]) is employed for the RCP/RPV connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply the connection, as shown in Fig. 2, to the reactor coolant pumps 7, 8 with the same coolant path for the predictable advantages of flow circulation and minimizing installation bulk structural issues ([0010]). Ingremeau does disclose not a pressurizer.  
Esleeck teaches a pressurizer (Fig. 1: 10) used in a nuclear reactor system.  It would have been obvious to one of ordinary skill in the art to modify the horizontal pressure vessel of Ingremeau with the pressurizer of Esleeck for the predictable advantage of maintaining the temperature of the primary coolant above the saturation temperature to avoid boiling in the reactor core and/or to reduce the system pressure should the system pressure rise above a predetermined maximum (col 2 ln 9-19). Although Esleeck teaches various connections between the reactor pressure vessel and the pressurizer, Ingremeau discloses cured pressure vessel heads with single divided conduits between its reactor pressure vessel and auxiliary vessels. Accordingly, one would be motivated to apply the connection of Ingremeau with the pressurizer of Esleeck and the reactor pressure vessel of Ingremeau for the advantages of reducing the size of the reactor structure and facilitating natural convection in the reactor coolant (Ingremeau [0010)).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677, in view of Esleeck US 3212565 and further in view of Ruppen US 3395076.  
Regarding claims 13 and 15, the above-described combination teaches all the elements of the parent claim. Ingremeau is silent as to supporting structures for its steam generators, while Matsuoka further teaches wherein the steam generator comprises supporting pads (Fig. 1: 52). It would have been obvious to modify the pressure vessels of Ingremeau with the supporting pads of Matsuoka for the predictable advantage of supporting the pressure vessels. Neither Ingremeau nor Matsuoka explicitly teaches supporting pads with horizontal sliding surfaces. 
Ruppen, however, teaches supporting pads (Fig. 3: supports 81) with horizontal sliding surfaces (Col. 5, line 62-65 & line 72-74, here horizontal sliding surfaces are interpreted to mean a surface of the supports which are attached to the vapor generator that horizontally slide as expansion occurs radial and outward from the vessel) located along the same level as the midplane of a connection nozzle between each of said other pressure vessels and the reactor pressure vessel (Fig. 3: horizontal plane 78, Col 5, line 51), that transfer loads to a bottom support structure (Fig. 3, Col. 5, line 65-70 “supports 80, 81 and 82 all rest on bails 84" and pillars 87) with clearances that allow to compensate for dimensional changes during normal operation and vertical up lift restrains for accidental conditions (Col 6, line 1-2. Here "clearances that allow to compensate" is interpreted as a supporting structure that allows expansion of the horizontal steam generator in the longitudinal direction and eliminate vertical up lift restraints). Accordingly, one of ordinary skill in the art before the effective filling date would have found it obvious to combine the support of a vapor generator of a compact nuclear reactor of Ruppen to the pressure vessels of Ingremeau for the advantage of eliminating differential vertical expansion and simplifying the support of the nuclear reactor components to reduce the overall size of the reactor and the capital and operating cost of the nuclear reactor system (Col 1, line 56-60).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677, in view of Esleeck US 3212565, in view of Ruppen US 3395076 and further in view of Pierart US 4511532.
Regarding claims 14 and 16, the above-described combination teaches all the elements of the parent claim. Ingremeau further discloses wherein each of the curved heads (22-25) of the steam generators are aligned with the horizontal central axis of the curved pressure vessel heads (26-30). Neither Ingremeau, Matsuoka nor Ruppen teach a horizontal key restrictor. 
Pierart does and teaches a horizontal key restrictor (Fig. 1: protruding element 18) in the outer head of an other pressure vessel (Col. 5, line 25-30) that allows movements along said central axes, restricts lateral and vertical movements (Col. 1, line 36-40 "preventing the relative displacements of the vessel and the generators upon the occurrence of various impacts or accelerations in all directions" and "the supporting structure restricts the steam generator in a fixed and accurate position with flexibility in the vessel generator structure" which suggests that the support allows axial motion to not allow excessive stress in the vessel-generator connection) and is located at along the same plane as a midplane of a connection nozzle between a respective pressure vessel and the reactor pressure vessel (the protruding elements of the supporting structure are located on the longitudinal axis (Fig. 1: 21) of the steam generator, which may be the same plane as the midplane of the connection nozzle between the pressure vessel and the reactor pressure vessel). Accordingly, one of ordinary skill in the art before the effective filling date would have found it obvious to apply the support structure of Pierart to the combination of the support of Ruppen with the curved head of the pressure vessel which is aligned with the horizontal central axis of the curved pressure vessel heads of Ingremeau for the advantage of eliminating the risk of rupture between connections that occurs as a result of impacts in a longitudinal or radial direction (Col. 5, line 55-57).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677, in view of Esleeck US 3212565 and further in view of Ruppen US 3395076. 
Regarding claims 17 and 19, the parent claim is obvious over Ingremeau as modified by the steam generator of Matsuoka and the pressurizer of Esleeck. Esleeck is silent with respect to the pressurizer having supporting pads. 
Ruppen, however, teaches supporting pads (Fig. 3: supports 81) with horizontal sliding surfaces (Col. 5, line 62-65 & line 72-74, here horizontal sliding surfaces are interpreted to mean a surface of the supports which are attached to the vapor generator that horizontally slide as expansion occurs radial and outward from the vessel) located along the same plane as a midplane of a connection nozzle between a respective steam generator and the reactor pressure vessel (Fig. 3: horizontal plane 78), that transfer loads to a bottom support structure (Fig. 3, Col 5, line 65-70 “supports 80, 81 and 82 ail rest on bails 84" and pillars 87), with clearances that allow to compensate for dimensional changes during normal operation and vertical up lift restrains for accidental conditions (Col. 6 line 1-2. Here "clearances that allow to compensate" is interpreted to a supporting structure that allows expansion of the horizontal steam generator in the longitudinal direction and eliminate vertical up lift restraints). Accordingly, one of ordinary skill in the art before the effective filling date would have found it obvious to combine the support of a vapor generator of a compact nuclear reactor of Ruppen to the nuclear reactor of Ingremeau modified with the pressurizer of Esleeck for the advantage of eliminating differential vertical expansion and simplifying the support of the nuclear reactor components to reduce the overall size of the reactor and the capital and operating cost of the nuclear reactor system (Col. 1 In 56-60).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677, in view of Esleeck US 3212565, in view of Ruppen US 3395076 and further in view of Pierart US 4511532. 
Regarding claim 18, the parent claims are obvious over Ingremeau as modified by the steam generator of Matsuoka, by the pressurizer of Esleeck and the support of Ruppen. Ingremeau further discloses the curved heads (22-25) of the steam generators are aligned with the horizontal central axis of the curved pressure vessel heads (26-30). However, neither Ingremeau nor Esleeck nor Ruppen teach the additionally recited limitations of a horizontal key restrictor.
Pierart does and teaches a horizontal key restrictor (Fig. 1: protruding element 18) in the outer head of the pressure vessel (Col. 5, line 25-30) that allows movements along said central axes, restricts lateral and vertical movements (Col. 1, line 36-40 "preventing the relative displacements of the vessel and the generators upon the occurrence of various impacts or accelerations in all directions" and "the supporting structure restricts the steam generator in a fixed and accurate position with flexibility in the vessel generator structure" which suggests that the support allows axial motion to not allow excessive stress in the vessel-generator connection) and is located at along the same plane as a midplane of a connection nozzle between a respective pressure vessel and the reactor pressure vessel (the protruding elements of the supporting structure are located on the longitudinal axis (Fig. 1: 21) of the steam generator, which may be the same plane as the midplane of the connection nozzle between the pressure vessel and the reactor pressure vessel). Accordingly, one of ordinary skill in the art before the effective filling date would have found it obvious to apply the support structure of Pierart to the combination of the support of Ruppen with the pressurizer of Esleeck and the curved heads of the pressure vessel which is aligned with the horizontal central axis of the curved pressure vessel heads of Ingremeau for the advantage of eliminating the risk of rupture between connections that occurs as a result of impacts in a longitudinal or radial direction (Col. 5, line 55-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646